Appeal by the defendant (1), as limited by his brief, from a sentence of the Supreme Court, Kings County (Gerges, J.), imposed May 25, 1999, and (2), by permission, from an order of the same court, *597dated February 13, 2001, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction.
Ordered that the appeal from the order is dismissed as withdrawn; and it is further,
Ordered that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Florio, J.P., Friedmann, Adams and Crane, JJ., concur. [See 188 Misc 2d 284.]